Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 1 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 2 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 3 of 50
            Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 4 of 50



administration or taxation of the Settlement Fund or the Net Settlement Fund are released and

discharged from any and all claims arising out of such involvement, and all Class Members,

whether or not they are to receive payment from the Net Settlement Fund are barred from

making any further claim against the Net Settlement Fund or the released persons beyond the

amount allocated to them pursuant to this Order, and it is further

          ORDERED, that the Claims Administrator is hereby authorized to discard paper or hard

copies of the Proof of Claim forms and supporting documents not less than one year after the

initial distribution of the Net Settlement Fund to the eligible claimants and electronic or magnetic

media data not less than three years after the initial distribution of the Net Settlement Fund to the

eligible claimants; and it is further

          ORDERED, that Lead Counsel and the Claims Administrator shall continue to monitor

and administer the Settlement and distribution of the Net Settlement Fund, including paying all

taxes due and owing by the Settlement Fund, investing and maintaining all unclaimed funds in

the Net Settlement Fund, and reporting to the Court following the initial distribution; and it is

further

          ORDERED, that this Court retain jurisdiction over any further application or matter

which may arise in connection with this action; and it is further

          ORDERED, that no claim submitted on or after December l 2020 may be accepted for
                                                                        1




any reason whatsoever.


Dated:    _____
           January 4  _,
                           2021
                                                       SO ORDERED:



                                                        The Honorable Colleen McMahon
                                                        Chief United States District Judge

                                                 4
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 5 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 6 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 7 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 8 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 9 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 10 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 11 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 12 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 13 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 14 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 15 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 16 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 17 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 18 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 19 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 20 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 21 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 22 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 23 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 24 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 25 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 26 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 27 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 28 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 29 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 30 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 31 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 32 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 33 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 34 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 35 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 36 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 37 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 38 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 39 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 40 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 41 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 42 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 43 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 44 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 45 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 46 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 47 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 48 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 49 of 50
Case 1:15-cv-07192-CM Document 208 Filed 01/04/21 Page 50 of 50
